Dismissed and Opinion filed May 8, 2003








 
Dismissed and Opinion filed May 8, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00415-CR
NO. 14-03-00416-CR
NO.
14-03-00433-CR
NO.
14-03-00434-CR
____________
 
ROBERT RICHARD WICKBOLDT, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 208th District Court
Harris County, Texas
Trial
Court Cause Nos. 899,052, 901,047, 899,079 & 899,080
 

 
M
E M O R A N D U M   O P I N I O N
A written request to withdraw each of the notices of appeal,
personally signed by appellant, has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this
Court has not delivered an opinion in any of these appeals, we grant appellant=s request.




Accordingly, we order the appeals dismissed.  We direct the Clerk of the Court to issue the
mandates of the Court immediately.
PER CURIAM
 
Judgment rendered
and Opinion filed May 8, 2003.
Panel consists of
Chief Justice Brister and Justices Fowler and Edelman.
Do not publish ‑
Tex. R. App. P. 47.2(b).